Citation Nr: 1404124	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-29 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to knee disabilities.

2.  Entitlement to service connection for hypertension, to include as secondary to knee disabilities.

3.  Entitlement to an initial compensable evaluation prior to November 28, 2011 for right knee degenerative joint disease.  

4.  Entitlement to an initial evaluation in excess of 10 percent from November 28, 2011 for right knee degenerative joint disease.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1982 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

VA treatment records were obtained in June 2009.  Since these treatment records were obtained within a year of the April 2009 rating decision, the earlier rating decision was reconsidered in a June 2009 rating decision.  See 38 C.F.R. §§ 3.156(b), 20.302(a) (2013).  

The Veteran and his spouse testified in October 2012 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The issues of service connection for diabetes mellitus, type II, and hypertension, to include as secondary to knee disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to November 28, 2011, the Veteran's right knee degenerative joint disease was manifest by pain.

2.  The Veteran's October 2012 hearing testimony effectively withdrew his claim for an initial evaluation in excess of 10 percent for right knee degenerative joint disease from November 28, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for right knee degenerative joint disease were met prior to November 28, 2011.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2013).

2.  The criteria for withdrawal of the appeal of entitlement to an initial evaluation in excess of 10 percent from November 28, 2011 for right knee degenerative joint disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating prior to November 28, 2011

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

The Board finds that the Veteran met the criteria for a 10 percent evaluation prior to November 28, 2011 for right knee degenerative joint disease.  The evidence consistent with a 10 percent evaluation includes a January 2009 statement from the Veteran's spouse indicating that he had knee pain.  June 2010 VA treatment records indicate that the Veteran was taking hydrocodone for knee pain.  At a November 2011 VA examination the Veteran complained of constant right knee pain and that the knee locked up with increased activity.  Flare-ups occurred once a week with increased activity and lasted for one to two days.  Range of motion was flexion to 100 degrees with pain beginning at 85 degrees.  X-rays of the right knee showed moderate chronic degenerative changes in the medial compartment.  It is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59 (2013).  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. § 4.59.  The record shows that the Veteran had painful motion of the right knee prior to November 28, 2011.  Therefore, the Veteran qualified for an evaluation of 10 percent prior to November 28, 2011. 

In light of the treatment records, VA examination, and credible lay statements, the Board finds that the severity of the Veteran's right knee degenerative joint disease was consistent with a 10 percent evaluation prior to November 28, 2011.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.

The Veteran was seeking an initial compensable evaluation prior to November 28, 2011 and in excess of 10 percent from November 28, 2011 for right knee degenerative joint disease.  He testified at the October 2012 hearing that the assignment of a 10 percent evaluation would satisfy his appeal.  Therefore, the grant of an evaluation of 10 percent is considered a complete grant of the benefits sought on appeal and the Board need not consider whether the Veteran is entitled to an evaluation greater than 10 percent.  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew the appeal for the period from November 28, 2011 by testifying that the assignment of an evaluation of 10 percent would satisfy his appeal.  Accordingly, the Board does not have jurisdiction to review the appeal of an evaluation in excess of 10 percent from November 28, 2011 for right knee degenerative joint disease, and the claim is dismissed.


ORDER

An increased evaluation of 10 percent prior to November 28, 2011 for right knee degenerative joint disease is granted.

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent from November 28, 2011 for right knee degenerative joint disease is dismissed.



REMAND

The Veteran is seeking service connection for diabetes mellitus and hypertension, to include as secondary to knee disabilities.

A February 2009 VA examiner wrote that he would not be able to comment on the degree that the Veteran's knee problems contributed to diabetes and hypertension without resorting to speculation.  The rationale was that diabetes and hypertension were due to morbid obesity but that the Veteran was morbidly obese before the weight gain of the past five years, and he had only been diagnosed with diabetes in the past two years.  Furthermore, the examiner felt that the Veteran could have implemented lifestyle modifications to prevent him from gaining so much weight, despite the knee condition.  It is unclear from the VA examiner's statement whether the examiner felt it is at least as likely as not that the Veteran's service-connected knee disabilities caused or aggravated the diabetes mellitus and hypertension.  

A VA treating physician wrote in August 2009 that the Veteran's knee pain was contributing to the diagnosis of diabetes.  No rationale was provided, and therefore the opinion cannot be given probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning" and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Since the opinions from the VA examination and the treating physician cannot be given probative value, the claims must be remanded for a new examination before they can be decided on the merits.  

VA treatment records to February 2012 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from February 2012 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain, physically or electronically, the Veteran's VA treatment records from February 2012 to the present.

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination to determine nature and etiology of his diabetes mellitus and hypertension.  The claims folder must be made available and reviewed by the examiner. 

The examiner must provide opinions as to whether it is at least as likely as not that the Veteran's diabetes mellitus and hypertension had their onset in service or within one year of separation or are etiologically related to service.  

The examiner must also provide opinions on whether it is at least as likely as not that the Veteran's diabetes mellitus and hypertension were caused, at least in part, or aggravated by his service-connected knee disabilities.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should provide detailed rationale for any opinions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

3.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


